                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                              CASE NO. 3:16-CV-285

SECURITIES AND EXCHANGE
COMMISSION,

                      Plaintiff,

v.                                                    ORDER APPROVING NINTH
                                                  APPLICATION FOR COMPENSATION
RICHARD W. DAVIS, JR.,                              TO MIDDLESWARTH BOWERS &
                                                  COMPANY, LLC, ACCOUNTANTS FOR
                      Defendant,                           THE RECEIVER
and

DCG REAL ASSETS, LLC, et al.,

                      Relief Defendants.


       This matter came before the Court upon the Ninth Application for Compensation to
Middleswarth Bowers & Company, LLC, Accountants for the Receiver filed on April 16, 2019
(Doc. No. 257) (the “Fee Application”) by A. Cotten Wright, as the duly-appointed receiver in
the above-captioned action (the “Receiver”), through counsel. The Court finds and concludes as
follows:

        Notice of the Fee Application was served upon the parties hereto as required by law. No
party in interest filed a timely objection to the Fee Application.

       It appears that the Fee Application conforms to the Billing Instructions for Receivers in
Civil Actions Commenced by the U.S. Securities and Exchange Commission.

        Middleswarth Bowers & Company, LLC has rendered valuable services to the Receiver
during this civil proceeding, for which it has received no compensation and the reasonable value
of services as yet uncompensated is at least $1,068.75.

       Middleswarth Bowers & Company, LLC is also entitled to reimbursement of actual and
necessary expenses incurred in the administration of the receivership in the amount of $ 1.80.

       The Orders appointing the Receiver limit the compensation and expense reimbursement
available to the Receiver’s professionals to thirty percent (30%) of any net recovery. Therefore,
the Court approves this Ninth Application for Compensation on the condition that any payment
by the Receiver of the compensation approved hereby shall be limited 30% of the total net
amount recovered by the Receiver over the course of this case prior to deducting administrative
expenses.

       IT IS, THEREFORE, ORDERED that

          1. The Fee Application is APPROVED;

          2. Middleswarth Bowers & Company, LLC is AWARDED professional fees in the
             amount of $1,068.75 and reimbursement of expenses in the amount of $ 1.80; and

          3. The Receiver is AUTHORIZED, upon the Receiver’s recovery of additional
             funds and without further order by the Court, to compensate Middleswarth
             Bowers & Company, LLC for any approved but unpaid fees and expenses in an
             amount not in excess of 30% of such additional funds, such that at no time shall
             the total compensation paid to the Receiver’s professionals over the course of this
             case exceed 30% of the total net amount recovered by the Receiver over the
             course of this case prior to deducting administrative expenses.


SO ORDERED.



                                           Signed: May 9, 2019




                                              2
